DETAILED ACTION
	This Office action is based on the amendments and arguments filed January 31, 2022 for application 16/736,402.  Claims 2, 3, 10, 11, and 17 have been amended; claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, non-provisional application 15/247,507 filed August 25, 2016 and provisional application 62/211,318 filed August 28, 2015, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1 and 19 each recite a hip-band that is not taught in the prior-filed applications.  For at least this reason, independent claims 1 and 19, as well as dependent claims 2-18 and 20-22, are not entitled to the benefit of the prior-filed applications.  For purposes of applicable prior art, claims 1-22 have the effective filing date of January 7, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US Patent 2017/0056250) in view of Jolly (US Patent 4,790,855).
Regarding claim 1, Donovan discloses a post-operative support apparatus (10) for a patient’s transfemoral residual limb, the apparatus (10) comprising a planar, stretchable, tensionable, and flexible wrap panel (12) sized to wrap around an outer circumference of a patient’s transfemoral residual limb, the wrap panel (12) including one or more first fasteners (hook and loop fasteners on tabs 14) for maintaining the wrap panel (12) in place around the patient’s residual limb (Figs. 1-2; ¶ 0021).
However, Donovan fails to teach a hip-band including one or more second fasteners for maintaining the hip-band around the patient’s hip or waist and one or more third fasteners releasably fastening the wrap panel the hip-band.
Jolly discloses an analogous support apparatus comprising a prosthesis (e.g., artificial leg 12) (analogous to the claimed wrap panel), a planar, stretchable, tensionable, and flexible hip-band (support member 10) sized to wrap around an outer circumference of a patient’s hip or waist, the hip-band (10) including one or more second fasteners (attachment means 13A, 13B) for maintaining the hip-band (10) around the patient’s hip or waist, and one or more third fasteners (Velcro®) releasably fastening the prosthesis (12) to the hip-band (10) (Figs. 1-2; column 3, lines 2-9 & 43-59; column 4, lines 5-11 & 49-58).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus taught by Donovan to further comprise a hip-band including one or more second fasteners for maintaining the hip-band around the patient’s hip or waist and one or more third fasteners releasably fastening the wrap panel the hip-band as taught by Jolly for the purpose of providing auxillary support for the wrap panel to comfortably maintain the apparatus in position on the patient.
Regarding claim 2, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Donovan further discloses a planar, stretchable, tensionable, and flexible distal panel (22) including one or more fourth fasteners (patches of hook material 26) configured for releasably fastening the distal panel (22) to a distal end of the wrap panel (12) and over the distal end of the patient’s transfemoral residual limb (Figs. 1-2; ¶ 0024).
Regarding claim 3, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Donovan further discloses a distal cushion (20) configured to be positioned between the distal panel (22) and the distal end of the patient’s residual limb (Fig. 1; ¶ 0024).
Regarding claim 4, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Donovan further discloses that the wrap panel (12) is formed from a perforated neoprene material (¶ 0021).
Regarding claim 5, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Donovan further discloses that the wrap panel (12) includes an outer layer of cloth material (terry cloth) susceptible to engaging with a hook component of a hook and loop fastener and the one or more first fasteners (14) include a hook component of a hook and loop fastener (Figs. 1; ¶ 0021).
Regarding claim 6, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Jolly further discloses that the hip-band (10) includes a central panel segment (in the area of the adductor panel 15) configured for orienting about a side of the patient’s hip and a waist-band segment (waist belt portion 14) for wrapping about the patient’s hip or waist, wherein the one or more second fasteners (13A, 13B) releasably fasten a leading end of the waist-band segment (14) to the central panel segment (Fig. 1; column 3, lines 6-9; column 4, lines 5-11).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the hip-band of the apparatus taught by the combination of Donovan and Jolly such that the one or more second fasteners releasably fasten a leading end of a waist-band segment to a central panel segment as further taught by Jolly for the purpose of adjustably securing the apparatus around the patient’s waist.
Regarding claim 8, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Jolly further discloses that the central panel segment and the waist-band segment (14) are a unitary component (Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the hip-band of the apparatus taught by the combination of Donovan and Jolly such that the central panel segment and the waist-band segment are a unitary component as further taught by Jolly for the purpose of simplifying the manufacturing process of forming the apparatus.
Regarding claim 10, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Jolly further discloses that the central panel segment is generally triangular (Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the hip-band of the apparatus taught by the combination of Donovan and Jolly such that the central panel segment is generally triangular as further taught by Jolly for the purpose of providing a panel shaped for being positioned over a hip of the patient.
Regarding claim 11, the combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Jolly further discloses that the central panel segment includes a central hole (opening 16) extending there through adapted to register upon a portion of the patient’s hip (Figs. 2 & 4; column 5, lines 33-41).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the hip-band of the apparatus taught by the combination of Donovan and Jolly to include a central hole in the central panel segment as further taught by Jolly for the purpose of providing greater independent motion of the anterior and posterior portions of the central panel segment as well as provide ventilation for the patient’s hip area.
Regarding claim 19, Donovan discloses a method for donning a post-operative support apparatus (10) to a transfemoral residual limb, the method comprising the steps of providing a post-operative support apparatus (10) including a planar, stretchable, tensionable, and flexible wrap panel (12) sized to wrap around an outer circumference of a patient’s transfemoral residual limb, the wrap panel (12) including one or more first fasteners (hook and loop fasteners on tabs 14) for maintaining the wrap panel (12) in place around the patient’s residual limb, and wrapping the wrap panel (12) around the patient’s residual limb and fastening the first fasteners to close the wrap panel about the patient’s residual limb (Figs. 1-2; ¶ 0011 & 0021).
However, Donovan fails to teach that the apparatus includes a hip-band having one or more second fasteners for maintaining the hip-band around the patient’s hip or waist and one or more third fasteners releasably fastening the wrap panel the hip-band and the steps of wrapping the hip-band around the patient’s hip or waist, fastening the second fasteners, and fastening the third fasteners.
Jolly discloses an analogous method for donning a support apparatus comprising the steps of providing a support apparatus including a prosthesis (e.g., artificial leg 12) (analogous to the claimed wrap panel), a planar, stretchable, tensionable, and flexible hip-band (support member 10) sized to wrap around an outer circumference of a patient’s hip or waist, the hip-band (10) including one or more second fasteners (attachment means 13A, 13B) for maintaining the hip-band (10) around the patient’s hip or waist, and one or more third fasteners (Velcro®) releasably fastening the prosthesis (12) to the hip-band (10), wrapping the hip-band (10) around the patient’s hip or waist and fastening the second fasteners (13A, 13B) to close the hip-band (10) around the patient’s hip or waist, and fastening the third fasteners to couple the prosthesis (12) to the hip-band (10), wherein the steps following the step of providing may occur in any order (Figs. 1-2; column 3, lines 2-9 & 43-59; column 4, lines 5-11 & 49-58).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by Donovan such that the apparatus further includes a hip-band having one or more second fasteners for maintaining the hip-band around the patient’s hip or waist and one or more third fasteners releasably fastening the wrap panel the hip-band and further comprising the steps of wrapping the hip-band around the patient’s hip or waist and fastening the second and third fasteners as taught by Jolly for the purpose of providing auxillary support for the wrap panel to comfortably maintain the apparatus in position on the patient.
Regarding claim 20, the combination of Donovan and Jolly discloses the method substantially as claimed, as described above, and Donovan further discloses the step of trimming away one or more portions of the wrap panel (12) based upon dimensions of the patient’s residual limb (¶ 0029).
Regarding claim 21, the combination of Donovan and Jolly discloses the method substantially as claimed, as described above, and Donovan further discloses that the trimming step occurs upon a re-fitting of the wrap panel (12) to the patient’s residual limb to adjust for dimensional changes to the patient’s residual limb after an initial fitting (¶ 0030).
Regarding claim 22, the combination of Donovan and Jolly discloses the method substantially as claimed, as described above, and Donovan further discloses that the trimming step is performed by scissors cutting away the one or more portions of the one or more portions of the wrap panel (12) (¶ 0029).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Jolly as applied to claims 1 and 6 above, and in further view of Anderson (US Patent Pub. 2020/0008495).  The combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, but fails to teach that the central panel segment and the waist-band segment are separate components releasably coupled together at a trailing end of the waist-band segment by one or more fourth fasteners.
Anderson discloses a support garment (23) comprising an analogous central panel segment (pouch or apron 20) and an analogous waist-band segment (waistband 40), wherein the central panel segment (20) and the waist-band segment (40) are separate components releasably coupled together at a trailing end of the waist-band segment (40) by one or more fasteners (securing means 15, 17L, 17R, 45, 46) (Figs. 9-10; ¶ 0043-0048).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus taught by the combination of Donovan and Jolly such the central panel segment and the waist-band segment are separate components releasably coupled together at a trailing end of the waist-band segment by one or more fourth fasteners as taught by Anderson for the purpose of providing several possible sizing adjustments to best provide an individual fit or compression.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Jolly as applied to claims 1 and 6 above, and in further view of Weissleder et al. (US Patent Pub. 2010/0292622).  The combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Jolly further discloses that the one or more second fasteners (13A, 13B) include a hook component of a hook and loop fastener (Velcro®) (Fig. 4; column 5, lines 45-47).  However, the combination of Donovan and Jolly fails to teach that the central panel segment includes an outer layer of cloth material susceptible to engaging with a hook component of a hook and loop fastener.
Weissleder discloses an analogous hip-band comprising including one or more fasteners (Velcro® straps 2, 17), wherein a central panel segment of the hip-band includes an outer layer of cloth material susceptible to engaging with a hook component of a hook and loop fastener of the one or more fasteners (Figs. 1-5; ¶ 0019, 0053, & 0055).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the hip-band of the apparatus taught by the combination of Donovan and Jolly such that the central panel segment includes an outer layer of cloth material susceptible to engaging with a hook component of a hook and loop fastener as taught by Weissleder for the purpose of increasing the adjustability of brace to best fit the patient.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Jolly as applied to claim 1 above, and in further view of Vayda (US Patent 6,131,206).  The combination of Donovan and Jolly discloses the invention substantially as claimed, as described above, and Jolly further discloses that the one or more third fasteners include a plurality of outer fasteners (column 3, lines 55-56).  However, the combination of Donovan and Jolly fails to teach that the one or more third fasteners include an inner fastening tab and at least one outer fastening tab sandwiching the wrap panel there between.
Vayda discloses an analogous support apparatus comprising a hip-band (garter belt 10) and one or more fasteners (Velcro®) releasably fastening stockings (S) (analogous to the claimed wrap panel) to the hip-band (10), wherein the one or more fasteners include an inner fastening tab (24) and a plurality of outer fastening tabs (26) sandwiching the stockings (S) there between (Figs. 1-3; column 2, line 42 – column 3, line 14).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the one or more third fasteners of the apparatus taught by the combination of Donovan and Jolly to include an inner fastening tab and a plurality of outer fastening tabs sandwiching the wrap panel there between as taught by Vayda for the purpose of enhancing the engagement between the hip-band and the wrap panel.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Jolly as applied to claim 1 above, in further view of Vayda as applied to claim 12 above, and in even further view of Millard et al. (US Patent 5,076,288).  The combination of Donovan / Jolly / Vayda discloses the invention substantially as claimed, as described above, and Jolly further discloses that the hip-band (10) includes a central panel segment (in the area of the adductor panel 15) configured for orienting about a side of the patient’s hip and a waist-band segment (waist belt portion 14) for wrapping about the patient’s hip or waist, wherein the one or more second fasteners (13A, 13B) releasably fasten a leading end of the waist-band segment (14) to the central panel segment, and wherein the central panel segment includes a distal end width and a proximal end width, the distal end width being larger than the proximal end width (Figs. 1 & 4; column 3, lines 6-9; column 4, lines 5-11).
However, the combination of Donovan / Jolly / Vayda fails to teach that the inner fastening tab is wider than the at least one outer fastening tab, wherein the inner fastening tab extends substantially the entire distal end width of the central panel segment.
Millard discloses an analogous fastener system comprising an inner fastening tab (elongated hook-type fastener 104) and at least one outer fastening tab (straps 114) sandwiching a wrap panel (restraining device 100) there between, wherein the inner fastening tab (104) is wider than the at least one outer fastening tab (114) and extends substantially an entire width of the device (Figs. 9-12; column 7, lines 10-68).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the one or more third fasteners of the apparatus taught by the combination of Donovan / Jolly / Vayda such that the inner fastening tab is wider than the at least one outer fastening tab and extends substantially the entire distal end width of the central panel segment as taught by Millard for the purpose of first providing a general closure for securing the wrap panel to the hip-band and then further providing an adjustable double-security lock.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Jolly as applied to claim 1 above, in further view of Vayda as applied to claim 12 above, in further view of Millard as applied to claim 15 above, and in even further view of Smith et al. (US Patent 6,652,596).  The combination of Donovan / Jolly / Vayda / Millard discloses the invention substantially as claimed, as described above, but fails to teach that the central panel segment includes reinforcement along at least a partial length of the proximal end and the waist band segment includes reinforcement along at least a partial length of the waist band segment.
Smith discloses an analogous hip-band (suspension aid 20) comprising a central panel segment (transition portion 30 + belt portion 26 above transition portion 30) and a waist band segment (rest of belt portion 26), wherein the central panel segment (30+26) includes reinforcement (multiple layers of waistband 38) along at least a partial length of a proximal end of the central panel segment (30+26) and the waist band segment (26) includes reinforcement (multiple layers of waistband 38) along at least a partial length of the waist band segment (26) (Figs. 4-5; column 4, lines 26-33).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the hip-band of the apparatus taught by the combination of Donovan / Jolly / Vayda / Millard such that the central panel segment includes reinforcement along at least a partial length of the proximal end and the waist band segment includes reinforcement along at least a partial length of the waist band segment as taught by Smith for the purpose of forming the top of the hip-band to be more resistant to stretching and thus able to provide better support.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon rejected claims 1, 12, 14, and 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 12, 14, and 15.

Response to Arguments
Applicant’s arguments filed January 31, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the sleeve portion (10A) of the support member (10) taught by Jolly rather than the prosthesis (12) is analogous to the claimed wrap panel, the examiner disagrees.  Jolly discloses that the elastic support member (10) is intended to be used with an orthopedic device such as a prosthesis (e.g., artificial leg 12) (column 3, lines 2-6), wherein the support member (10) includes an elastic cuff (17) which can grasp the prosthesis (Fig. 1; column 3, lines 48-50).  Jolly further teaches that the artificial leg (12) is merely exemplary and other types of orthopedic devices can be used in conjunction with the support member (10) such as a cast (51) (Figs. 4-6; column 6, lines 11-20 & 31-39).  The purpose of the support member (10) taught by Jolly is to support an orthopedic device (column 1, lines 11-17), wherein it is the orthopedic device being supported by the support member (10) that is analogous to the claimed wrap panel.  In the example of the cast (51) being supported by the support member (10), the claimed wrap panel would be analogous to the cast (51).  Likewise, in the example of the artificial leg (12) being supported by the support member (10), the claimed wrap panel would be analogous to the artificial leg (12).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Donovan to further comprise a hip-band including one or more second fasteners for maintaining the hip-band around the patient’s hip or waist and one or more third fasteners releasably fastening the wrap panel the hip-band as taught by Jolly for the purpose of providing auxillary support for the wrap panel to comfortably maintain the apparatus in position on the patient.  In other words, it would have been obvious to one having ordinary skill in the art to include the support member (10) taught by Jolly with the orthopedic device (post-operative support apparatus 10) taught by Donovan such that the support member taught by Jolly is used to support the orthopedic device taught by Donovan for the purpose of supporting the orthopedic device from the waist of the user (Jolly: column 1, lines 11-17).  Such a combination does not propose to make the orthopedic device integral with the hip band since the cuff of the support member is used to grasp the underlying orthopedic device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/13/2022